 



Exhibit 10.8
Dionex Corporation
2004 Equity Incentive Plan
International Stock Option Agreement
(Nonstatutory Stock Option)
     Pursuant to your Stock Option Grant Notice (“Grant Notice”) and this
International Stock Option Agreement, Dionex Corporation (the “Company”) has
granted you an option under its 2004 Equity Incentive Plan (the “Plan”) to
purchase the number of shares of the Company’s Common Stock indicated in your
Grant Notice at the exercise price indicated in your Grant Notice. Defined terms
not explicitly defined in this International Stock Option Agreement but defined
in the Plan shall have the same definitions as in the Plan.
     The details of your option are as follows:
     1. Vesting. Subject to the limitations contained herein, your option will
vest as provided in your Grant Notice, provided that vesting will cease upon the
termination of your Continuous Service.
     2. Number of Shares and Exercise Price. The number of shares of Common
Stock subject to your option and your exercise price per share (in United States
dollars) referenced in your Grant Notice may be adjusted from time to time for
Capitalization Adjustments.
     3. Method of Payment. Payment of the exercise price is due in full upon
exercise of all or any part of your option. All amounts due are payable in
United States dollars based, if applicable, upon the local currency to United
States dollar exchange rate published in the U.S. West Coast edition of The Wall
Street Journal on the date of exercise of your option (or, if the date of
exercise is not a business day in the United States, the next business day in
the United States). You may elect to make payment of the exercise price in cash
or by check or in any other manner permitted by your Grant Notice, which may
include one or more of the following:
          (a) Provided that at the time of exercise the Common Stock is publicly
traded and quoted regularly in The Wall Street Journal, pursuant to a program
developed under Regulation T as promulgated by the United States Federal Reserve
Board that, prior to the issuance of Common Stock, results in either the receipt
of cash (or check) by the Company or the receipt of irrevocable instructions to
pay the aggregate exercise price to the Company from the sales proceeds.
          (b) Provided that at the time of exercise the Common Stock is publicly
traded and quoted regularly in The Wall Street Journal, by delivery to the
Company (either by actual delivery or attestation) of already-owned shares of
Common Stock that are owned free and clear of any liens, claims, encumbrances or
security interests, and that are valued at Fair Market Value on the date of
exercise. Notwithstanding the foregoing, you may not exercise your option by
tender to the Company of Common Stock to the extent such tender would violate
the provisions of any law, regulation or agreement restricting the redemption of
the Company’s stock.
     4. Whole Shares. You may exercise your option only for whole shares of
Common Stock.
     5. Securities Law Compliance. Notwithstanding anything to the contrary
contained herein, you may not exercise your option unless the shares of Common
Stock issuable upon such exercise are then registered under the Securities Act
or, if such shares of Common Stock are not then so registered, the Company has
determined that such exercise and issuance would be exempt from the registration
requirements of the Securities Act. The exercise of your option also must comply
with other applicable laws and regulations governing your option including,
without limitation, the laws and regulations of the United States and your
country of residence, and you may not exercise your option if the Company
determines that such exercise would not be in material compliance with such laws
and regulations.

 



--------------------------------------------------------------------------------



 



     6. Term. You may not exercise your option before the commencement or after
the expiration of its term. The term of your option commences on the Date of
Grant and expires upon the earliest of the following:
          (a) ninety (90) days after the termination of your Continuous Service
for any reason other than Disability or death, provided that if during any part
of such ninety (90)-day period you may not exercise your option solely because
of the condition set forth in the preceding paragraph relating to “Securities
Law Compliance,” your option shall not expire until the earlier of the
Expiration Date or until it shall have been exercisable for an aggregate period
of ninety (90) days after the termination of your Continuous Service;
          (b) twelve (12) months after the termination of your Continuous
Service due to your Disability;
          (c) eighteen (18) months after your death if you die either during
your Continuous Service or within ninety (90) days after your Continuous Service
terminates;
          (d) the Expiration Date indicated in your Grant Notice; or
          (e) the day before the tenth (10th) anniversary of the Date of Grant.
     7. Exercise.
          (a) You may exercise the vested portion of your option (and the
unvested portion of your option if your Grant Notice so permits) during its term
by delivering a Notice of Exercise (in a form designated by the Company)
together with the exercise price to the Secretary of the Company, or to such
other person as the Company may designate, during the Company’s regular business
hours, together with such additional documents as the Company may then require.
          (b) By exercising your option you agree that, as a condition to any
exercise of your option, the Company may require you to enter into an
arrangement providing for the payment by you to the Company of any tax
withholding obligation of the Company arising by reason of (i) the exercise of
your option, (ii) the lapse of any substantial risk of forfeiture to which the
shares of Common Stock are subject at the time of exercise, or (iii) the
disposition of shares of Common Stock acquired upon such exercise.
     8. Transferability. If your option is a Nonstatutory Stock Option, your
option is not transferable, except (i) by will or by the laws of descent and
distribution, (ii) with the prior written approval of the Company, by instrument
to an inter vivos or testamentary trust, in a form accepted by the Company, in
which the option is to be passed to beneficiaries upon the death of the trustor
(settlor) and (iii) with the prior written approval of the Company, by gift, in
a form accepted by the Company, to a permitted transferee under a Form S-8
registration statement promulgated by the Securities and Exchange Commission.
     9. Option Not a Service Contract. Your option is not an employment or
service contract, and nothing in your option shall be deemed to create in any
way whatsoever any obligation on your part to continue in the employ of the
Company or an Affiliate, or of the Company or an Affiliate to continue your
employment. In addition, nothing in your option shall obligate the Company or an
Affiliate, their respective stockholders, Boards of Directors, Officers or
Employees to continue any relationship that you might have as a Director or
Consultant for the Company or an Affiliate.

 



--------------------------------------------------------------------------------



 



     10. Withholding Obligations.
          (a) At the time you exercise your option, in whole or in part, or at
any time thereafter as requested by the Company, you hereby authorize
withholding from payroll and any other amounts payable to you, and otherwise
agree to make adequate provision for (including by means of a “cashless
exercise” pursuant to a program developed under Regulation T as promulgated by
the United States Federal Reserve Board to the extent permitted by the Company),
any sums required to satisfy the federal, state, local and foreign tax
withholding obligations of the Company or an Affiliate, if any, which arise in
connection with the exercise of your option.
          (b) Upon your request and subject to approval by the Company, in its
sole discretion, and compliance with any applicable legal conditions or
restrictions, the Company may withhold from fully vested shares of Common Stock
otherwise issuable to you upon the exercise of your option a number of whole
shares of Common Stock having a Fair Market Value, determined by the Company as
of the date of exercise, not in excess of the minimum amount of tax required to
be withheld by law (or such lower amount as may be necessary to avoid
classification of your option as a liability for financial accounting purposes).
Any adverse consequences to you arising in connection with such share
withholding procedure shall be your sole responsibility.
          (c) You may not exercise your option unless the tax withholding
obligations of the Company and/or any Affiliate are satisfied. Accordingly, you
may not be able to exercise your option when desired even though your option is
vested, and the Company shall have no obligation to issue a certificate for such
shares of Common Stock or release such shares of Common Stock from any escrow
provided for herein unless such obligations are satisfied.
     11. Personal Data. You understand that your employer, if applicable, the
Company, and/or its Affiliates hold certain personal information about you,
including but not limited to your name, home address, telephone number, date of
birth, national social insurance number, salary, nationality, job title, and
details of all shares of Common Stock granted, cancelled, vested, unvested, or
outstanding (the “Personal Data”). Certain Personal Data may also constitute
“Sensitive Personal Data” within the meaning of applicable local law. Such data
include but are not limited to Personal Data and any changes thereto, and other
appropriate personal and financial data about you. You hereby provide express
consent to the Company or its Affiliates to collect, hold, and process any such
Personal Data and Sensitive Personal Data. You also hereby provide express
consent to the Company and/or its Affiliates to transfer any such Personal Data
and Sensitive Personal Data outside the country in which you are employed or
retained, including the United States. The legal persons for whom such Personal
Data are intended are the Company and any broker company providing services to
the Company in connection with the administration of the Plan. You have been
informed of your right to access and correct your Personal Data by applying to
the Company representative identified on the Grant Notice.
     12. Additional Acknowledgements. You hereby consent and acknowledge that:
     (a) Participation in the Plan is voluntary and therefore you must accept
the terms and conditions of the Plan and this option as a condition to
participate in the Plan and receive this option.
     (b) The Plan is discretionary in nature and the Company can amend, cancel,
or terminate it at any time.
     (c) This option and any other options under the Plan are voluntary and
occasional and do not create any contractual or other right to receive future
options or other benefits in lieu of future options, even if similar options
have been granted repeatedly in the past.
     (d) All determinations with respect to any such future options, including,
but not limited to, the time or times when such options are made, the number of
shares of Common Stock, and performance and other conditions applied to the
options, will be at the sole discretion of the Company.
     (e) The value of the shares of Common Stock and this option is an
extraordinary item of compensation, which is outside the scope of your
employment, service contract or consulting agreement, if any.
     (f) The shares of Common Stock, this option, or any income derived
therefrom are a potential bonus payment not paid in lieu of any cash salary
compensation and not part of normal or expected compensation or salary for any
purposes, including, but not limited to, calculating any termination, severance,
resignation, redundancy, end of service payments, bonuses, long-service awards,
life or accident insurance benefits, pension or retirement benefits or similar
payments.

 



--------------------------------------------------------------------------------



 



     (g) In the event of the involuntary termination of your Continuous Service,
your eligibility to receive shares of Common Stock or payments under the option
or the Plan, if any, will terminate effective as of the date that you are no
longer actively employed or retained regardless of any reasonable notice period
mandated under local law, except as expressly provided in the option.
     (h) The future value of the shares of Common Stock is unknown and cannot be
predicted with certainty.
     (i) You do not have, and will not assert, any claim or entitlement to
compensation, indemnity or damages arising from the termination of this option
or diminution in value of the shares of Common Stock and you irrevocably release
the Company, its Affiliates and, if applicable, your employer, if different from
the Company, from any such claim that may arise.
     (j) The Plan and this option set forth the entire understanding between
you, the Company and any Affiliate regarding the acquisition of the shares of
Common Stock and supersede all prior oral and written agreements pertaining to
this option.
     13. Notices. Any notices provided for in your option or the Plan shall be
given in writing and shall be deemed effectively given upon receipt or, in the
case of notices delivered by mail by the Company to you, five (5) days after
deposit in the United States mail, postage prepaid, addressed to you at the last
address you provided to the Company.
     14. Governing Plan Document. Your option is subject to all the provisions
of the Plan, the provisions of which are hereby made a part of your option, and
is further subject to all interpretations, amendments, rules and regulations,
which may from time to time be promulgated and adopted pursuant to the Plan. In
the event of any conflict between the provisions of your option and those of the
Plan, the provisions of the Plan shall control.

 